Citation Nr: 1550313	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-43 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1957 to July 1961.

He appealed to the Board of Veterans' Appeals (Board) from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability in his right ear for VA purposes.

2. Left ear hearing loss was not shown in service, did not manifest to a compensable within one year of his separation from service, and the most probative (meaning most competent and credible) evidence indicates it is not the result of service to include noise trauma therein.
 
3. The Veteran does not have a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1. The Veteran has not established he has a right ear hearing loss disability, and his left ear hearing loss disability was not incurred in or aggravated by his service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The Veteran's tinnitus was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, the Veteran's claims were filed as fully-developed claims pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his STRs and lay statements have been obtained and associated with his claims file for consideration.  In addition, the Veteran was provided a VA examination.  The VA examination is more than adequate as it was predicated on a review of the claims file, contains a description of the history of this alleged disabilities, documents and considers the relevant medical facts and principles, and provides opinions regarding whether he has these alleged disabilities and, if confirmed he does, whether they are related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

 Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable. 38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss and tinnitus are eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service. Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015).  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

III. Whether Service Connection is Warranted for Bilateral Hearing Loss and Tinnitus 

The Veteran claims his current hearing loss and tinnitus are related to his active service.  He states that he was exposed to noise trauma from aircraft engine noise from the flight line.  The Veteran's service records show his primary military occupational specialty (MOS) during his period of service required him to work in a noise hazard environment.

A review of the Veteran's STRs reflects that he had an audiological evaluation at the time of his July 1957 entrance examination.  The Veteran's whisper test for both ears was 15.  At his June 1961 separation examination, the reported puretone threshold results at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000Hz, respectively, were 10, 10, 10, 5 and 5 decibels in the right ear and 15, 15, 10, 5 and 0 decibels in the left ear.

In February 2014, as support for his claims, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his private audiologist, Dr. M.G. reported puretone threshold results in the relevant frequencies were 20, 20, 35 and 65 decibels in the right ear with a puretone average of 35 decibels.  Reported purtone threshold results in the relevant frequencies for the left were 65, 60, 80 and 80 decibels with a puretone average of 71 decibels.  The DBQ, however, shows that the Veteran was not administered a speech recognition test.  Dr. M.G. diagnosed the Veteran with bilateral sensorineural hearing loss.  Although he had not reviewed the Veteran's medical files, including his STRs, Dr. M.G., nevertheless opined that the Veteran's bilateral hearing loss was related to his active duty, per his statements, that he was exposed to noise trauma while on the flight line.  Regarding tinnitus, Dr. M.G. noted that the Veteran had suffered from tinnitus in the past, but since he lost his hearing acuity in his left ear, he no longer had tinnitus.

In response to these claims, the Veteran was also provided a VA audiological evaluation in September 2014.  Reported puretone threshold results in the relevant frequencies were 15, 10, 10 and 65 decibels in the right ear with a puretone average of 25 decibels.  The threshold results in the left ear, in the relevant frequencies, were 105, 105, 105 and 105 decibels with a puretone average of 105 decibels.  Using the Maryland CNC, the Veteran's speech recognition score in his right ear was 96 percent.  His left ear, however, could not be tested.  The examiner commented that the Maryland CNC speech recognition test was not appropriate for the Veteran's left ear because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made the combined use of puretone average and word recognition scores inappropriate.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

The examiner, however, opined that the Veteran's bilateral hearing loss was less likely as not due to a history of noise exposure during active service.  She observed that the Veteran's whisper test performed at his enlistment examination in July 1957 was grossly within normal limits for both ears.  In addition, she noted that the Veteran indicated that he had no hearing loss, no ears, nose and throat trouble.  The examiner stated that a review of Bekesy tracing found at enlistment indicated normal hearing sensitivity from 500 Hz to 4000 Hz for the left and right ear with tracing responses at "0 dB" or better.  She next cited to the Veteran's June 1961 separation examination showing that the Veteran's hearing acuity was within normal limits from 500 Hz to 6000 Hz for both ears.  Again, she observed that the Veteran indicated that he had no hearing loss, no ears, nose and throat trouble.  Moreover, a review of his STRs did not show any complaints of hearing loss or tinnitus during active service, at separation or one year after separation.  She noted the Veteran's report of difficulty hearing out of his left ear, that he first noticed it in 1998 and that it was completely gone by 2003/2004.  He denied a history of ear infection, ear surgery and head trauma.  The Veteran also denied a history of combat and reported "it was before Vietnam...but I was on the flight line".  After separation, the Veteran reported he worked in "maintenance...in house for factory...we took care of all buildings...the A/C, carpentry...facility maintenance for 30 years."  

The examiner cited to research that concluded that "hearing loss in the auditory domains of pure tone thresholds, word recognition in quiet, and word recognition in competing messages increased with age but were not significantly different for the veterans and the non-veterans.  Essentially veterans and non-veterans were equally likely to have hearing loss and the degree of hearing loss is likely to increases or worsens with age."  Wilson RH, Noe CM, Cruickshanks KJ, Wiley TL, Nodahl, DM. Prevalence and degree of hearing loss among males in Beaver Dam cohort: Comparison of veterans and non-veterans. Journal of Rehabilitation Research and Development. 2010; 47(6):505-520.  She, thus, stated that it would be difficult to attribute the Veteran's current hearing impairment solely to his military noise exposure without considering other factors which affects hearing loss such as aging, health issue, history of middle ear problems, and noise exposure from occupational and recreational activities 53 years after his military service.  Nevertheless, per information obtained reviewing the Veteran's medical history, this study, his MOS, the examiner opined that the Veteran's bilateral hearing loss was less likely as not due to history of noise exposure during active service as hearing was within normal limits at separation for the both ears.  In addition, Veteran reported he noticed decreased hearing in 1998 and complete hearing loss by 2003/2004, so many years after active service.  While the Veteran was diagnosed with sensorineural hearing loss in the right ear, the examiner commented that it did not meet the criteria to be considered a disability for VA purposes; thus there was no hearing loss to rate. 

Regarding tinnitus, the examiner stated that upon direct inquiry, the Veteran replied that he did not have tinnitus anymore.  The Veteran reported that "it went away. I thought it was normal."

Considering the evidence of record, service connection is not warranted for bilateral hearing loss and/or tinnitus.  While the Veteran contends that these conditions should be entitled to service connection because his private treating physician, Dr. M.G., diagnosed him with bilateral hearing loss and linked it to acoustic trauma in service, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

Here, Dr. M.G.'s February 2014 DBQ is inadequate.  He noted that that he did not review the Veteran's medical treatment records, including his STRs.  In addition, there are no reported Maryland CNC speech recognition scores pursuant to 38 C.F.R. § 3.385.  Thus, Dr. M.G.'s February 2014 DBQ cannot be used for the purposes of determining whether service connection for these claims is warranted.

Contrarily, regarding the Veteran's claims for a right ear hearing loss and tinnitus, at no time since the filing of these claims in February 2014 has there been indication the Veteran has sufficient hearing loss in his right ear (unlike in his other ear, his left ear) so as to in turn be considered an actual ratable disability by VA standards - again, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385 or that he has tinnitus.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Resultantly, service connection for a right ear hearing loss disability and tinnitus is not warranted since the Veteran has not established he has the required level of hearing loss in this ear to be considered an actual ratable disability or tinnitus.

Although the Veteran has a current left ear hearing loss disability, service connection nonetheless still is not warranted for this disability.  The September 2014 VA medical opinion sufficiently explained the examiner's conclusion that the Veteran's left ear hearing loss disability is unrelated to his military service, primarily citing the configuration of this loss as inconsistent with it being the result of prior noise exposure during the Veteran's service.  As already explained, this is a prerequisite to granting service connection - that is, there must be linkage of the current left ear hearing loss to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And there is no such correlation in this instance. 
In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to this claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000). Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran's STRs are entirely unremarkable for suggestion of hearing loss during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  In addition, the September 2014 VA medical opinion provided adequate explanation as to why the Veteran's left ear hearing loss is not related to his active military service.

Consequently, the preponderance of the evidence is against these claims of entitlement to service connection for bilateral hearing loss and tinnitus, so the benefit-of-the-doubt doctrine is inapplicable, and these claims resultantly must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 





____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


